Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated June 30, 1980, and made after a hearing, which found petitioner guilty of misconduct and dismissed her from her position as a railroad clerk. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination is supported by substantial evidence and the penalty imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Damiani, J. P., Mangano and Bracken, JJ., concur.